UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 22) G. Willi-Food International Ltd. (Name of Issuer) Ordinary Shares, nominal value NIS 0.10 per share (Title of Class of Securities) M52523103 (CUSIP Number) 4 Nahal Harif St., Yavne 81224, Israel Attention: Zwi Williger Telephone:972-8-932-1000 with a copy to: Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center Tel Aviv 67021, Israel Attn:Perry Wildes, Adv. 972-3-607-4444 Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications See Item 1 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box:¨ CUSIP No.:M52523103 SCHEDULE 13D Page 2of9 Pages Note:Schedules filed in paper format should include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.:M52523103 SCHEDULE 13D Page 3 of9 Pages 1 NAME OR REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Willi-Food Investments Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)ý 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 7,497,701 Ordinary Shares 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 7,497,701 Ordinary Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7,497,701 Ordinary Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 57.79% 14 TYPE OF REPORTING PERSON CO CUSIP No.:M52523103 SCHEDULE 13D Page 4 of9 Pages 1 NAME OR REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Joseph Williger 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)ý 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 Ordinary Shares (see Item 5) 8 SHARED VOTING POWER 7,497,701 Ordinary Shares 9 SOLE DISPOSITIVE POWER 0 Ordinary Shares (see Item 5) 10 SHARED DISPOSITIVE POWER 7,497,701 Ordinary Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7,441,020 Ordinary Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 57.79% 14 TYPE OF REPORTING PERSON IN CUSIP No.:M52523103 SCHEDULE 13D Page5 of9 Pages 1 NAME OR REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Zwi Williger 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)ý 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 504,407 Ordinary Shares (see Item 5) 8 SHARED VOTING POWER 7,497,701 Ordinary Shares 9 SOLE DISPOSITIVE POWER 504,407 Ordinary Shares (see Item 5) 10 SHARED DISPOSITIVE POWER 7,497,701 Ordinary Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 8,002,108 Ordinary Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 61.68% 14 TYPE OF REPORTING PERSON IN CUSIP No.:M52523103 SCHEDULE 13D Page6of9 Pages Item 1.Security and Issuer. This Amendment No. 22 (the "Amendment") amends and supplements the Schedule 13D dated October 7, 2002, as amended (the "Schedule 13D"), originally filed with the Securities and Exchange Commission by Willi-Food Investments Ltd. ("WIL"), Mr. Zwi Williger ("ZW") and Mr. Joseph Williger ("JW”, and together with WIL and ZW, the “Reporting Persons”). The Amendment relates to the ordinary shares, NIS 0.10 nominal value per share (the "Ordinary Shares"), of G. Willi-Food International Ltd. (the "Issuer"), an Israeli corporation with principal executive offices at 4 Nahal Harif St., Yavne 81224, Israel. Except as provided herein, none of the information reported in the Schedule 13D has been modified and the information reported therein is true and correct as of the date hereof. Item 3.Source and Amount of Funds or Other Consideration. Item 3 of Schedule 13D, “Source and Amount of Funds or Other Consideration” is amended by adding the following paragraph: The working capital of WIL was used to acquire an additional 192,500 Ordinary Shares. Item 5. Interest in Securities of the Issuer. Item 5 of Schedule 13D, “Interest in Securities of the Issuer” is amended and restated to read as follows: (a)As of November 6, 2012, (i) WIL beneficially owned 7,497,701 Ordinary Shares, equal to approximately 57.79% of the total number of Ordinary Shares outstanding as of that date; (ii) JW beneficially owned 7,497,701 Ordinary Shares, equal to approximately 57.79% of the total number of Ordinary Shares outstanding as of that date; and (iii) ZW beneficially owned 8,002,108 Ordinary Shares, equal to approximately 61.68% of the total number of Ordinary Shares outstanding as of that date. CUSIP No.:M52523103 SCHEDULE 13D Page 7 of9 Pages (b)As of November 6, 2012, WIL, ZW, and JW have shared voting and dispositive power over 7,497,701 Ordinary Shares that are beneficially owned by them and ZW has sole voting and dispositive power over 504,407 Ordinary Shares. WIL, JW, and ZW have no agreement to act as a group with respect to the shares beneficially owned by the other. (c)The following table sets forth all of the transactions in Ordinary Shares that were effected by each of the Reporting Persons during the sixty days prior to the filing date of this Amendment No. 22 to Schedule 13D. All transactions were effected on the NASDAQ Capital Market: Date Purchase of Ordinary Shares by WIL Sale of Ordinary Shares by JW Sale of Ordinary Shares by ZW Price Per Share * 10/17/12 US $4.15 0/18/12 US $4.15 10/25/12 US $4.15 10/31/12 US $4.20 11/02/12 US $4.20 11/05/12 US $4.18 * Expressed in U.S. dollars before brokers’ commission. [Remainder of page intentionally left blank; signatures on next page] CUSIP No.:M52523103 SCHEDULE 13D Page8of9 Pages SIGNATURES After reasonable inquiry and to the best of the knowledge and belief of the undersigned, each of the undersigned certifies that the information set forth in this Statement is true, correct and complete. Dated: November 6, 2012 Willi-Food Investments Ltd. By: /s/Joseph Williger Name: Joseph Williger Title: Chairman Dated: November 6, 2012 /s/Joseph Williger Joseph Williger Dated: November 6, 2012 /s/Zwi Williger Zwi Williger CUSIP No.:M52523103 SCHEDULE 13D Page9of9 Pages Schedule 1 Set forth below are the names of the directors and executive officers of Willi-Food Investments Ltd. and their present business addresses, principal occupation or employment and citizenship. Name of Director Business address Principal Occupation Citizenship Joseph Williger 4 Nahal Harif St., Yavne 81224, Israel President and Director Israel Zwi Williger 4 Nahal Harif St., Yavne 81224, Israel Chairman and Director Israel Gil Hochboim 4 Nahal Harif St., Yavne 81224, Israel Chief Executive Officer Israel Raviv Segal 4 Nahal Harif St., Yavne 81224, Israel Chief Financial Officer Israel Israel Adler 18 Alterman St., Kefar Saba Israel Lawyer Israel Shlomit Penn 4 Hasachkav St., Raanana Israel VP – Radware Israel Shmuel Mesenberg 15 Hafetz Mordechai St., Petah Tikva Israel Director Israel
